NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT




CAVIN BURNS FRANCIS McKEN,       )
DOC #S40632,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D20-263
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 30, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Debra Johnes
Riva, Judge.

Cavin Burns Francis McKen, pro se.



PER CURIAM.


             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.